Case: 11-10560     Document: 00511674803         Page: 1     Date Filed: 11/23/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 23, 2011
                                     No. 11-10560
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT WALTER BONNER,

                                                  Plaintiff-Appellant

v.

WILLIAM BOSWORTH, District Judge; MARTIN STRAYHAN, Assistant
District Attorney; TOBY ROSS, Director, Johnson County Community
Supervision and Corrections; LARRY SPARKS, Officer, Burleson Police
Department; DON ADAMS, Officer, Burleson Police Department; ADAM KING,
Officer, Burleson Police Department; JAY STUBBS, Officer, Burleson Police
Department; BOB ALFORD, Sheriff, Johnson County,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CV-2150


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Robert Walter Bonner, Texas prisoner # 0327593, seeks leave to proceed
in forma pauperis (IFP) to appeal the district court’s dismissal of his civil suit,
which raised claims under 42 U.S.C. § 1983 and the Racketeer Influenced and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10560    Document: 00511674803      Page: 2    Date Filed: 11/23/2011

                                   No. 11-10560

Corrupt Organizations Act (RICO). By moving for leave to proceed IFP, Bonner
is challenging the district court’s certification that his appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Bonner first argues that the district court erred in dismissing his § 1983
claims regarding a search and seizure and the imposition of conditions of pretrial
release as frivolous because they were filed beyond the applicable statute of
limitations. The district court found, and the record shows, that Bonner knew
the factual basis underlying these claims more than two years before filing this
action. See Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001).
Accordingly, the district court did not abuse its discretion in dismissing these
claims as untimely. See Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997).
      Next, Bonner contends that the district court erred in dismissing his RICO
claims for failure to state a claim for which relief could be granted. The district
court, in dismissing these claims, determined that the conduct alleged (ordering
and collecting fees as conditions of pretrial release) did not qualify as either
extortion under 18 U.S.C. § 1951(b)(2) or any other “racketeering activity” as
defined by RICO. We find no error in the district court’s determination that the
defendants’ conduct did not rise to the level of extortion. See United States v.
Snyder, 930 F.2d 1090, 1093 (5th Cir. 1991); see also Black v. Warren, 134 F.3d
732, 733-34 (5th Cir. 1998).
      Bonner has not demonstrated that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Accordingly,
Bonner’s motion to proceed IFP is denied. See Baugh, 117 F.3d at 202 n.24.
Because his appeal is frivolous, see Howard, 707 F.2d at 219-20, the appeal is
dismissed. See 5TH CIR. R. 42.2.
      The district court’s dismissal of Bonner’s complaint as frivolous and for
failure to state a claim and this court’s dismissal of his appeal as frivolous count
as strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Bonner is warned that if he accumulates three

                                         2
  Case: 11-10560    Document: 00511674803     Page: 3   Date Filed: 11/23/2011

                                 No. 11-10560

strikes, he may not proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                          3